DETAILED ACTION
This action is pursuant to the claims filed on 01/08/2021. Claims 1-10 are pending. A final action on the merits of claims 1-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claim 5 is/are objected to because of the following informalities:  
Claim 5; “so as to be arranged along a breastbone of the subject.” should read “so as to be configured to be arranged along a breastbone of the subject.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 1, Russell teaches a sensor (Fig 4a sensor unit 110-b) comprising: a plurality of electrodes configured to be attached to a subject ([0005] and [0046] describing two electrodes of Fig 4a embodiment); a processor module (electronics package 210-a) which acquires physiological information of the subject based on biopotential that are detected by each of the plurality of electrodes ([0005] discloses function of electronics package 210-a); and a housing (patch 405) comprising a module housing member for housing the processor module  (Fig 4a electronics package receptor 215-b) and a battery which supplies an electric power to the processor module ([0021] describing rechargeable battery).
The first embodiment of Russell fails to teach a battery housing member for housing the battery; wherein the processor module and the battery are attachable to and detachable from the housing separately from each other.
An alternate embodiment of Russel teaches a similar sensor (Fig 7 sensor unit 110-e) comprising: a battery housing member for housing the battery (Fig 7 battery holder 735 houses battery), wherein the processor module and the battery are attachable to and detachable from the housing separately from each other (Fig 7, battery holder 735 and electronics package physically spaced apart from one another; [0059-0060] disclosing battery holder 735 accepting replaceable batteries; [0056] disclosing electronics package 210-d as removably coupled to patch 705). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Russell (Fig 4a) in view of the second embodiment of Russell (Fig 7) to incorporate the battery holder separately located on the housing from the processor module housing such that the processor module and battery are detachable and attachable to the housing separately from one another to arrive at the device of claim 1. Providing the battery and battery housing separate from the processor module housing advantageously allow for the device to continue working for a period of time while the battery is swapped and/or recharged ([0060]) to complete the use of the physiological sensing device on the user ([0021]).
Regarding claim 8, Russell teaches a processor module (electronics package 210-a) which acquires physiological information of a subject based on biopotential that are detected by each of a plurality of electrodes attached to the subject ([0005] discloses function of electronics package 210-a; [0005] and [0046] describing two electrodes of Fig 4a embodiment), wherein the processor module receives a power supply from a battery ([0021] describing rechargeable battery) the processor module is housed in a module housing member of the housing (Fig 4a electronics package receptor 215-b).
The first embodiment of Russell fails to teach the battery housing member for housing the battery; and the processor module is attachable to and detachable from the housing separately from the battery.
An alternate embodiment of Russel teaches a similar sensor (Fig 7 sensor unit 110-e) comprising: a battery housing member for housing the battery (Fig 7 battery holder 735 houses battery), and the processor module is attachable to and detachable from the housing separately from the battery (Fig 7, battery holder 735 and electronics package physically spaced apart from one another; [0059-0060] disclosing battery holder 735 accepting replaceable batteries; [0056] disclosing electronics package 210-d as removably coupled to patch 705). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Russell (Fig 4a) in view of the second embodiment of Russell (Fig 7) to incorporate the battery holder separately located on the housing from the processor module housing such that the processor module and battery are detachable and attachable to the housing separately from one another to arrive at the device of claim 8. Providing the battery and battery housing separate from the processor module housing advantageously allow for the device to continue working for a period of time while the battery is swapped and/or recharged ([0060]) to complete the use of the physiological sensing device on the user ([0021]).
Regarding claim 9, Russell teaches a sensor housing (Fig 4a sensor unit 110-b) comprising: a battery which supplies an electric power to a processor module ([0021] describing rechargeable battery for electronics package 210-a) for acquiring physiological information of a subject based on biopotential that are detected by each of a plurality of electrodes attached to the subject ([0005] discloses function of electronics package 210-a; ; and a module housing member for housing the processor module (Fig 4a electronics package receptor 215-b).
The first embodiment of Russell fails to teach a battery housing member for housing the battery; wherein the processor module and the battery are attachable to and detachable from the sensor housing separately from each other.
An alternate embodiment of Russel teaches a similar sensor (Fig 7 sensor unit 110-e) comprising: a battery housing member for housing the battery (Fig 7 battery holder 735 houses battery), wherein the processor module and the battery are attachable to and detachable from the sensor housing separately from each other (Fig 7, battery holder 735 and electronics package physically spaced apart from one another; [0059-0060] disclosing battery holder 735 accepting replaceable batteries; [0056] disclosing electronics package 210-d as removably coupled to patch 705). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Russell (Fig 4a) in view of the second embodiment of Russell (Fig 7) to incorporate the battery holder separately located on the housing from the processor module housing such that the processor module and battery are detachable and attachable to the housing separately from one another to arrive at the device of claim 9. Providing the battery and battery housing separate from the processor module housing advantageously allow for the device to continue working for a period of time while the battery is swapped and/or recharged ([0060]) to complete the use of the physiological sensing device on the user ([0021]).
Regarding claim 10, in view of the combination of claim 1, Russell further teaches wherein the battery housing member and the module housing member are arranged so as not to overlap each other when viewed from a side of an attachment surface which is attached to the subject (Fig 7 battery holder 735 and electronics package 210-d don’t overlap). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Russell (Fig 4a) in view of the second embodiment of Russell (Fig 7) to incorporate the battery holder separately located on the housing from the processor module housing such that the processor module and battery are detachable and attachable to the housing separately from one another to arrive at the device of claim 10. Providing the battery and battery housing separate from the processor module housing advantageously allow for the device to continue working for a period of time while the battery is swapped and/or recharged ([0060]) to complete the use of the physiological sensing device on the user ([0021]).
Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. PGPub No. 2015/0094558) in view of Arne (U.S. PGPub No. 2014/0051946), and in further view of Bahney (U.S. PGPub No. 2020/0178828).
Regarding claim 2, the Russell combination teaches the device of claim 1 as stated above.
Russel is silent as to whether the removable battery is a primary battery or a secondary battery.
In related sensor unit prior art, Arne teaches a similar sensor unit (Fig 1 wireless device 102) wherein a power source can alternatively be a primary battery or a secondary battery ([0043 & 0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Russell in view of Arne to incorporate a primary battery. Doing so would be a simple substitution of one well 
Russell fails to teach the housing includes a cover which covers at least the battery housing member.
In related sensor unit prior art, Bahney teaches a similar sensor (Fig 1b monitoring device 100) wherein a similar housing (Fig 1a rigid housing 115) includes a cover which covers at least the battery housing member (Fig 1b upper housing member 140 covering battery holder 150 (Fig 5a)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery holder of Russell in view of Arne and Bahney to incorporate the cover covering the battery housing member to arrive at the device of claim 2. Doing so would advantageously protect the internal components of the battery housing member ([0078]).
Regarding claims 4-5, in view of the combination of claim 2 above, Russell further teaches wherein the plurality of electrodes are supported by the housing (Fig 4a and [0046], patch 405 supports two electrodes), wherein the plurality of electrodes are supported by the housing so as to be arranged along a breastbone of the subject (See Fig 1, structure of device is configured to allow for placement on a breastbone of subject).
Regarding claim 6, the Russell/Arne/Bahney combination teach the device of claim 2 as stated above, Russell further teaches wherein at least one of the plurality of electrodes is connected to the housing through a flexible signal line (Fig 7, conductive attachments 710-a-1, 710-a-2, 710-a-3, conductive tracks 715-a-1 & 715-a-2, and conductive traces 740 connect the electrodes to housing to the battery 735 and electronics package 210-d; [0057-0058]).
Regarding claim 7, the Russell/Arne/Bahney combination teaches the device of claim 4 as stated above, Russell further teaches wherein the housing as an attachment surface configured to be attached to the subject (Fig 4 patch 405 has attachment surface on skin-facing side).
Russell fails to teach wherein the cover is attached to the attachment surface.
Bahney teaches a similar sensor (Fig 1b monitoring device 100) wherein a similar housing (Fig 1a rigid housing 115) includes a cover which covers at least the battery housing member (Fig 1b upper housing member 140 covering battery holder 150 (Fig 5a)) and is attached to the attachment surface (Fig 1b cover 140 is indirectly attached to attachment surface of flexible body 110). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery holder of Russell in view of Arne and Bahney to incorporate the cover covering the battery housing member to arrive at the device of claim 2. Doing so would advantageously protect the internal components of the battery housing member ([0078]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. PGPub No. 2015/0094558) in view of Bahney (U.S. PGPub No. 2020/0178828), and in further view of Lai (U.S. PGPub No. 2015/0238094).
Regarding claim 3, Russell teaches the device of claim 1 as stated above, 
Russell fails to teach the housing includes a cover which covers at least the battery housing member.
In related sensor unit prior art, Bahney teaches a similar sensor (Fig 1b monitoring device 100) wherein a similar housing (Fig 1a rigid housing 115) includes a cover which covers at least the battery housing member (Fig 1b upper housing member 140 covering . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery holder of Russell in view of Bahney to incorporate the cover covering the battery housing member to arrive at the device of claim 2. Doing so would advantageously protect the internal components of the battery housing member ([0078]).
Russell/Bahney fail to teach the battery is a secondary battery which is housed in the battery housing member, and the secondary battery is disposed integrally with the cover.
In related sensor unit prior art, Lai teaches a similar sensor unit (Fig 1a monitoring unit 100) wherein a cover (Fig 1a reusable portion 102) is provided with an integral secondary battery ([0026], Fig 1a and 3, secondary battery 304). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Russell in view of Bahney and Lai to incorporate a secondary battery integral to a cover of the battery housing member to arrive at the device of claim 3. Doing so would advantageously provide a second power source to the sensor unit that can advantageously be utilized to power auxiliary components of the processor module ([0026], secondary battery 304 advantageously used to power real-time clock). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/08/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Russel, Arne, and Bahney.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794